Interlocutory decree confirming master’s report affirmed. Final decree affirmed with costs of appeal. The plaintiffs seek to enjoin the defendants’ continued use of a fence built in 1955 upon land claimed by one plaintiff and by the defendants. They also ask to have the ownership of the disputed land “established” for two periods of time, viz. from August 22, 1955, to March 1, 1956, and from that date to the date of filing the bill in equity. A master found that the land “is owned by” one of the plaintiffs, John Tyler Douglas, who acquired title from Mae C. Douglas in 1956. A final decree, among other things, declared the state of the title, ordered the removal of the fence, and awarded damages. The defendants appealed. The Superior Court, in considering equitable relief, may determine title to land. See O’Brien v. Murphy, 189 Mass. 353, 357; Shoer v. Daffe, 337 Mass. 420; Cesarone v. Femino, 340 Mass. 638, 639-640. See also Geragosian v. Union Realty Co. 289 Mass. 104, 109. The master’s conclusions were consistent with his subsidiary findings that the boundary was ambiguously described, that there were physical indicia of a boundary on the land, and that predecessors in title of the parties acquiesced in these indications of the boundary. See Methodist Episcopal Soc. in Charlton City v. Akers, 167 Mass. 560, 563; Morrison v. Holder, 214 Mass. 366, 368-370; Fulgenitti v. Cariddi, 292 Mass. 321, 324-325, 327; Swaim, Crocker’s Notes on Common Forms (7th ed.) § 215; Tiffany, Real Property (3d ed.) §§ 653-654; Am. Law of Property, §§ 12.91, 12.111.